Citation Nr: 0000248	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for calluses on 
both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1978 to 
July 1986.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 1997 substantive appeal the appellant raised 
claims for service connection for deformity and metatarsalgia 
of both feet and entitlement to an earlier effective date for 
service connection with a noncompensable rating for calluses 
on both feet.  In March 1999, the RO denied service 
connection for right hallux valgus with metatarsalgia, left 
hallux valgus with degenerative joint disease and 
metatarsalgia, onychomycosis, and pes cavus and an earlier 
effective date for service connection for calluses on both 
feet.  The RO notified the appellant of these determinations 
by letter dated April 3, 1999; the appellant has not filed a 
notice of disagreement as to these determinations.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



The appellant filed his filed a notice of disagreement in 
December 1996.  Attached to the notice of disagreement is a 
VA Form 9, in which the appellant indicated that he wanted a 
hearing before a Member of the Board at the RO.  This form 
provides an appellant the opportunity to request a hearing 
before a Member of the Board but does not provide the 
appellant an opportunity for a hearing before the Hearing 
Officer at the RO.  The record shows that a hearing was never 
scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  Each appellant will be accorded 
hearing rights.  38 U.S.C.A. § 7105 (West 1991).  Pursuant to 
38 C.F.R. § 20.700(a) (1999), a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  

An appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal (VA Form 9) or anytime 
thereafter, subject to the restrictions in 38 C.F.R. 
§ 20.1304 (1997).  Requests for such hearings before a 
substantive appeal has been filed will be rejected.  
38 C.F.R. § 20.703 (1997).  

In the present case, the appellant's request for a hearing 
before a Member of the Board at the RO was received with the 
notice of disagreement in December 1996.  Since this was 
received prior to submission of the July 1997 substantive 
appeal, the requests for such a hearing must be rejected.  
38 C.F.R. § 20.703.  However, the VA Form 9, in which the 
appellant indicated that he wanted a hearing, did not provide 
the appellant the opportunity to request a hearing before a 
Hearing Officer at the RO.  The RO notified the appellant of 
his right to a hearing in the April 1997 statement of the 
case enclosure letter, but did not otherwise notify 
the appellant that his previous request for a hearing could 
not be accepted.  38 U.S.C.A. § 7105.  The appellant's 
desires as to a hearing must be clarified. 




Under these circumstances, the Board remands this case to the 
RO for the following action.  

The RO should request the appellant to 
specify whether he still desires a 
hearing, and, if so, whether he would 
like an in-person Travel Board hearing, a 
videoconference Board hearing, or a 
hearing before a Hearing Officer at the 
RO.  If the appellant requests a hearing, 
the RO should schedule a personal hearing 
in accordance with the appellant's 
desires and notify the appellant and his 
representative of the time and place of 
the hearing.  The appellant should also 
be notified of his right to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.  

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required until he is notified 
by the RO.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

